Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 21, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  154694                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  THE GROSSE POINTE LAW FIRM, PC, also                                                                   Kurtis T. Wilder,
  known as LAW OFFICE OF ALAN BROAD, PC,                                                                             Justices
             Plaintiff-Appellee,
  v                                                                SC: 154694
                                                                   COA: 326312
                                                                   Macomb CC: 2012-005249-CK
  JAGUAR LAND ROVER NORTH AMERICA,
  LLC, ROVER MOTORS OF FARMINGTON
  HILLS, LLC, doing business as LAND ROVER
  FARMINGTON HILLS, JAGUAR AND LAND
  ROVER OF MACOMB, LLC, doing business as
  JAGUAR LAND ROVER OF LAKESIDE, and
  ELDER AUTOMOTIVE GROUP,
             Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 22, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 21, 2017
           t0614
                                                                              Clerk